Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-17 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 16, and 17, the following limitations can be performed as a mental process by a human being, in terms of mentally performing
[a] method comprising:
receiving […] physiological measurement data of a user […];
associating […] the physiological measurement data with a user account of the user, wherein the user account comprises a plurality of coaching categories associated with physiological monitoring of the user, each coaching category comprising one or more algorithms […] and requiring said physiological measurement data as an input, wherein each of the plurality of coaching categories is in either an active state or an inactive state, and wherein algorithms associated with active coaching categories are configured to be performed and algorithms associated with inactive coaching categories are disabled;
determining […] whether the received physiological measurement data comprises physiological measurement data required by at least one of the algorithms;
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms, performing […] the at least one of the algorithms, wherein performing the at least one of the algorithms causes an output […] of coaching category-specific instructions based on the received physiological measurement data to the user in each of the coaching categories comprising the performed at least one of the algorithms and being in said active state, wherein said coaching category-specific instructions are not output for a coaching category that is in said inactive state; and

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., “one or more sensor devices”, “a portable electronic device”, “server computer”, and/or “a user interface”, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “one or more sensor devices”, “a portable electronic device”, “server computer”, and/or “a user interface”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1-2 in Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20160300103 A1 by von Dohlen (“Dohlen”).
In regard to Claims 1, 16, and 17, Dohlen discloses a measurement system, comprising:
one or more sensor devices configured to measure physiological measurement data from a user;
(see, e.g., F1, s110-114);
an apparatus comprising at least one of a portable electronic device, server computer, the apparatus comprising at least one processing device and at least one memory device including a computer program code, wherein the at least one memory device and the computer program code are configured, with the at least one processing device, to cause the apparatus to perform operations comprising:
(in regard to “portable electronic device,” see, e.g., F1, s108; in regard to “server computer,” see, e.g., F1, s102);


(see, e.g., p22);
associating the physiological measurement data with a user account of the user, wherein the user account comprises a plurality of coaching categories associated with physiological monitoring of the user, each coaching category comprising one or more algorithms configured to be performed by the apparatus and requiring said physiological measurement data as an input, wherein each of the plurality of coaching categories is in either an active state or an inactive state, and wherein algorithms associated with active coaching categories are configured to be performed and algorithms associated with inactive coaching categories are deactivated;
(in regard to “associating…account of the user,” see, e.g., p22; in regard to “a plurality of coaching categories”, see, e.g., p25 in regard to Dohlen discloses a swimming goal, a bike goal, and a running goal; in regard to “one or more algorithms” see, e.g., F3 in regard to computer programming that determines workout timings and durations in order to achieve each of the goals; also, the alternate different workout timings and durations that were not determined by the computer programming to be employed are thereby “inactivated”);


(see, e.g., p23 in regard to receiving data files derived from the various sensors, it is inherent that a computer system capable of processing a plurality of different sensor inputs must be able to differentiate between the input types);
as a response to determining that the received physiological measurement data comprises the physiological measurement data required by the at least one of the algorithms, performing the at least one of the algorithms, wherein performing the at least one of the algorithms causes an output, via a user interface, of coaching category-specific instructions based on the received physiological measurement data to the user in each of the coaching categories comprising the performed at least one of the algorithms and being in said active state, wherein said coaching category-specific instructions are not output for a coaching category that is in said inactive state; and
(see, e.g., F8 and p39 in receiving stress data and if the stress is within an acceptable range continuing to provide the same workout timings and durations; alternate workout timings and durations are thereby in an “inactive state”);


(see, e.g., F8, s806 and p39 in receiving stress data and if the stress is not within an acceptable range then providing alternate workout timings and durations; thereby changing those timings and durations to an “active state”).
In regard to Claim 2, see, e.g., p25.
In regard to Claim 3, see, e.g., p17.
In regard to Claims 4-5 and 8, see, e.g., F8.
In regard to Claim 9, see, e.g., p25 in regard to Dohlen discloses a swimming goal, a bike goal, and a running goal.
In regard to Claims 10-11, see, e.g., F1, s110-114.
In regard to Claim 13, see, e.g., p39 in regard to adapting the workout schedule based on if the user missed a workout in a given week.
In regard to Claim 14, see, e.g., F8 and p39 in receiving stress data and if the stress is within an acceptable range continuing to provide the same workout timings and durations.
In regard to Claim 15, see, e.g., p22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dohlen, in view of PGPUB US 20160263439 A1 by Ackland (“Ackland”).
In regard to Claims 6-7, to the extent that the otherwise cited prior art may fail to teach the claimed limitations, however, in an analogous reference Ackland teaches them (see, e.g., p200 and 380 in regard to determining compliance to a workout plan based on received physiological data conforming to certain standards).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the physiological testing as taught by Ackland to the otherwise prior art in order to better adjust the coaching .

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dohlen, in view of official notice.
In regard to Claim 12, while Dohlen teaches the user being able to enter race information (see, e.g., F3, s302) and wherein the default race is a triathlon (swim/bike/run) it may not teach the user being able to instead choose a different race formats such as duathlons (i.e., run/bike or swim/run), which would, thereby, deactivate one of the three “coaching categories”, however,
the Examiner takes OFFICIAL NOTICE that providing adaptive training plans for a duathlon was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to receive training plans that adapted according to his/her performance.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to provide training plans for a duathlon that adapted according to his/her performance.  

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715